Citation Nr: 1550307	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee degenerative joint disease, to include entitlement to a separate compensable disability evaluation.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee degenerative joint disease, to include entitlement to a separate compensable disability evaluation.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 1, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from August 1989 to May 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, recharacterized the Veteran right knee disability as right knee degenerative joint disease and her left knee disability as left knee degenerative joint disease and denied evaluations in excess of 20 percent for those disabilities.  In July 2009, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In October 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2013, the RO, in pertinent part, granted a temporary total rating for the Veteran's left knee degenerative joint disease under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from October 11, 2012, to December 31, 2012, and denied a TDIU.  In February 2014, the Board, in pertinent part, remanded the issues of the evaluation of the Veteran's right knee degenerative joint disease and left knee degenerative joint disease to the RO for additional action.  

In November 2014, the RO granted a TDIU for the period from July 1, 2014, to July 10, 2014; granted a 100 percent schedular evaluation for the Veteran's posttraumatic stress disorder (PTSD); and effectuated that award as of July 10, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU for the period prior to July 1, 2014, is currently on appeal.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In November 2014, after the issuance of an August 2014 supplemental statement of the case, the report of a November 2014 VA knee and lower leg examination was received into the record.  The RO has not considered the additional relevant evidence.  The Board acknowledges that for appeals where the substantive appeal was received by VA on or after February 2, 2013, VA will presume that an appellant wishes to waive AOJ review of newly submitted evidence unless the appellant specifically requests AOJ review. See generally Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  In this case, however, the Substantive Appeal concerning the evaluation of the knees was received in August 2008.  

In September 2015, the Board notified the Veteran that she had the right to waive RO review of the additional relevant evidence.  The Veteran was informed that if no response was received within 45 days, the Board would assume that she did not wish to waive RO review.  No response was subsequently received from the Veteran.  Accordingly, a remand is necessary.  38 C.F.R. § 20.1304; Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


